Citation Nr: 1702120	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  11-23 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral inguinal floor repairs, recurrent right-sided hernia, and bilateral hernia scars.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from December 1972 to May 1977 in the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In September 2014, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

In November 2014, the Board denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In an April 2016 Memorandum Decision, the Court vacated the November 2014 Board decision and remanded the matter to the Board.

The file contains additional documents that were associated with the record since the RO's last readjudication of the claim.  However, in August 2016, the Veteran waived his right to have such evidence reviewed in the first instance by the RO.  


FINDING OF FACT

The Veteran's low back disorder is not attributable to service, was not caused or aggravated by the service-connected bilateral inguinal floor repairs, recurrent right-sided hernia, or bilateral hernia scars, and was not manifest within one year of separation from service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In addition, service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

The Veteran has current degenerative disc disease of the lumbar spine and lumbar radiculopathy, documented on VA examination in July 2011.  

He reports that his low back disability is related to service or, alternatively, to his service-connected hernia and scar.  As for direct service connection, he attributes his back disorder to the cumulative effects of the rigors of military service, to include particular events such as removing a 250 pound salt water heater end cap and fighting a fire in 1973 for over 12 hours.  He reports he did not seek medical attention during service for low back problems because he did not want to undergo any surgical interventions during service.
On his November 1972 entrance examination, abnormalities of the lumbar spine were not noted and the Veteran raised no related complaints on the accompanying Report of Medical History.  The service treatment records (STRs) are devoid of complaints, treatment, or diagnoses of a lumbar spine disorder.  On separation from service in May 1977, the Veteran reported recurrent back pain on his Report of Medical History.  On clinical examination however,  no abnormalities of the lumbar spine were found.

In July 2011, the Veteran was afforded a VA spine examination.  He reported back pain in service, but indicated he did not seek treatment for his symptoms at the time.  On examination of the Veteran and the claims file, the examiner concluded that the Veteran's low back condition was less likely than not caused by or related to his status post bilateral inguinal hernia repair without recurrence, noting a lack of continuity of care and chronicity.  The examiner opined that the Veteran's condition was at least as likely as not related to the process of aging, genetics, and body habitus. 

In a March 2013 addendum opinion, the examiner clarified that the Veteran's current low back condition was less likely than not related to his military service, to include the history of recurrent low back pain identified in the May 1977 separation document.  The examiner also concluded that it was less likely than not that the Veteran's lumbar spine condition was related to or caused by his bilateral hernia repair.  The examiner noted that there was no treatment for low back pain during service.  Instead, the Veteran was not treated for any spinal pain until 2007, at which point he was only treated for neck pain of four years in duration, and not back pain.  The examiner explained that the current lumbar spine disorder was more likely related to genetic factors, the process of ageing, body habitus, and cumulative life activities.  The examiner further concluded that secondary service connection was also not supported, based on a review of pertinent medical literature.  The examiner stated that his opinions were based on a review of the claims file, an examination of the Veteran and his x-rays, medical literature, and his 34 years of clinical experience. 

In July 2015, the Board denied the claim, finding the low back condition was not causally or etiologically related to active service, to include the Veteran's bilateral inguinal floor repairs, recurrent right-sided hernia, and bilateral hernia scars.

In April 2016, the Court vacated the Board's decision, finding that the Board's statement of reasons or bases was inadequate for its determination that the Veteran's assertions of a continuity of neck symptomatology during and since service were not credible.  Memorandum Decision, p.5.  The Court found it erroneous for the Board to discredit testimony regarding in-service back pain because the Veteran had not sought treatment during service, or because he did not report back pain when seeking treatment for his hernia.

On careful consideration of the Memorandum Decision, and considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  

At the outset, as for the Veteran's statements regarding a continuity of symptomatology since service, arthritis of the lumbar spine was not noted during service and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

Presumptive service connection for arthritis of the lumbar spine as a chronic disease is also not warranted as there is no documentation of arthritis from within one year of the Veteran's 1977 discharge.  Indeed, a VA examination conducted in August 1978 revealed no such finding.

On the matter of a nexus between the current disorder and service, the July 2011 VA examination report and March 2013 addendum are adequate for the purposes of adjudication.  The examiner addressed the contentions of service connection, but opined that the Veteran's lumbar spine disorder was not related to service or caused or aggravated by the service-connected hernia residuals.  Other etiologies, including
aging, genetics, and body habitus, were attributed to the current disorder.  The examiner reviewed the entire claims file, including the Veteran's statements concerning the "rigors," "heaving lifting," and "physical demands" of service as the cause of his back problems, and accepted the Veteran's reported history and symptoms in rendering the opinion.  He reached his conclusions based on an examination of the claims file and of the Veteran, diagnostic reports, medical literature, and his own extensive clinical expertise.  

The only evidence to the contrary of the VA examination report on the matter of nexus is the lay evidence.  The Board finds that the Veteran's lay assertions are both admissible and believable.  To respond to the Court's concerns in the April 2016 Memorandum Decision, the Board does not discredit any of the Veteran's lay statements regarding in-service and post-service back symptoms.  Consequently, the Board will weigh the lay statements against the medical evidence.

The VA examiner was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions regarding the rigors of military service.  The examiner, in providing the requested medical opinion, used his expertise in reviewing the facts of this case and determined that the current symptoms were not related to service or the service-connected hernia residuals.  Other etiologies were identified.  As the examiner explained the reasons for his conclusion based on an accurate characterization of the evidence, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinion against those of the Veteran, the Board simply finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.

The Board has also considered the medical articles submitted by the Veteran's representative in support of the claim.  This evidence, however, does not address the facts that are specific to this Veteran's particular case.  As such, the Board finds that the information reflected in the submitted articles simply is not probative of the specific medical questions at issue in this appeal, and is outweighed by the professional opinions of the VA examiner.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  
The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached on the claim.  The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim for a low back disorder, that doctrine is not applicable to the claim.  

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  VA's duty to notify, including regarding secondary service connection, was satisfied by October 2007 and November 2008 letters.  Moreover, at the September 2014 hearing, the VLJ clarified the issue on appeal and identified potentially relevant additional evidence that the Veteran could submit in support of the claim.  These actions by the VLJ satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA's duty to assist under the VCAA includes helping claimants to obtain STRs and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  



ORDER

Service connection for a low back disorder is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


